DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 12/23/2021
The Amendments place claim 1 (and by virtue claims 2-8) in condition for Allowance, for the reasons described below.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance, of which are consistent with the examiner’s position regarding Allowable Subject Matter in the previous Action:
	Regarding claim 1, closest art of record Ochiai (US 9624948) is silent regarding “the outer peripheral wall [of the transmission member] comprises aa large-diameter outer peripheral wall [of the transmission member] defined by the large-diameter tubular part so as to be in contact with the inner peripheral surface of the sleeve in the state of being deviated from the axis and inclined” in the context of the claim. It is understood that in Ochiai, no part of 5 would be able to contact an interior of the sleeve 1 (compare FIGs 1 and 4).
No prior art remedies the deficiencies of Ochiai, and therefore the claim is non-obvious in light of the prior art of record. Furthermore, the hypothetical specific modification would likely require impermissible hindsight reasoning.
Claims 2-8 are allowed by virtue of their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK C WILLIAMS/Examiner, Art Unit 3753